Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1 is pending and the subject of this NON-FINAL Office Action.  

Double Patenting – Statutory-Type
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Instant claims 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of US 10,837,879. 
As explained in MPEP § 804(II)(A), 
In determining whether a statutory basis for a double patenting rejection exists, the question to be asked is: Is the same invention being claimed twice? 35 U.S.C. 101 prevents two patents from issuing on the same invention. "Same invention" means identical subject matter. Miller v.Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A reliable test for double patenting under 35 U.S.C. 101 is whether a claim in the application could be literally infringed without literally infringing a corresponding claim in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970). Is there an embodiment of the invention that falls within the scope of one claim, but not the other? If there is such an embodiment, then identical subject matter is not defined by both claims and statutory double patenting would not exist. For example, the invention defined by a claim reciting a compound having a "halogen" substituent is not identical to or substantively the same as a claim reciting the same compound except having a "chlorine" substituent in place of the halogen because "halogen" is broader than "chlorine." On the other hand, claims may be differently worded and still define the same invention. Thus, a claim reciting a widget having a length of "36 inches" defines the same invention as a claim reciting the same widget having a length of "3 feet."

The instant claims are subject to statutory-type double-patenting because the instant claims and the conflicting claims contain identical subject matter.  This is shown in the following Table:
Instant Claims
Conflicting Claims
1. A method of obtaining sequence reads from an array of DNA nanoballs, the method comprising:
(1) assembling an array that comprises DNA nanoballs, wherein each of the DNA nanoballs contains a portions of a target nucleic acid to be sequenced, and wherein the DNA nanoballs are distributed and secured to a solid surface in a patterned array so as to be optically resolvable;
(2) performing a post-load treatment on the array to condense and stabilize the DNA nanoballs, and thereby to improve accuracy of sequencing, wherein the post-load treatment comprises the following steps;
(a) condensing the DNA nanoballs in the array by applying to the array a solution that contains both an alcohol and polyethylene glycol (PEG); then
(b) rinsing the array to remove the alcohol and the PEG; then
(c) coating the condensed DNA nanoballs in the array by incubating the array in a solution that contains a protein under conditions whereby the protein coats the DNA nanoballs in a non-specific manner;
(d) rinsing the array to remove protein that has not associated with the DNA nanoballs; and then
(3) obtaining one or more sequence reads from the condensed and stabilized DNA nanoballs on the array.
1. A method of obtaining long sequence reads from an array of DNA nanoballs, the method comprising:
(1) assembling an array that comprises DNA nanoballs, wherein each of the DNA nanoballs contains a portions of a target nucleic acid to be sequenced, and wherein the DNA nanoballs are distributed and secured to a solid surface in a patterned array so as to be optically resolvable;
(2) performing a post-load treatment on the array to condense and stabilize the DNA nanoballs, and thereby to improve accuracy of sequencing, wherein the post-load treatment comprises the following steps;
(a) condensing the DNA nanoballs in the array by applying to the array a solution that contains both an alcohol and polyethylene glycol (PEG); then
(b) rinsing the array to remove the alcohol and the PEG; then
(c) coating the condensed DNA nanoballs in the array by incubating the array in a solution that contains a protein under conditions whereby the protein coats the DNA nanoballs in a non-specific manner, wherein the protein is albumin;
(d) rinsing the array to remove protein that has not associated with the DNA nanoballs; and then
(3) obtaining one or more sequence reads from the condensed and stabilized DNA nanoballs on the array.


There are two differences in language/words between conflicting claim 1 and instant claim 1: (1) the preamble “long sequence reads” of conflicting claim 1 versus “sequence reads” of instant claim 1; and (2) the conflicting claim specifies “the protein is albumin,” whereas instant claim recites “protein.”  First, in the specification, the only “protein [that] . . . coats the DNA nanoballs in a non-specific manner” is albumin (paras. 0011, 0267, 0465).  In addition, in the prosecution history of the conflicting claims, the Office makes clear that the only “protein [that] . . . coats the DNA nanoballs in a non-specific manner” is albumin.  Thus, “protein” in the instant claims means albumin, just like in the conflicting claims.
Second, the preamble of the conflicting claims fails to breathe light into the identical subject matter in the body of conflicting claims and the instant claims.  A DNA nanoball is a “long” target nucleic acid of concatemers and adapters as defined in the specification (paras. 0006, 0140, 0223, Fig. 39; see also “long fragment read”).  Sequencing it would yield a long sequence read.  Furthermore, the only sequencing technique use or disclosed in this application and the parent application is cPAL.  In addition, the preamble of the conflicting claims fails to distinguish the body of the conflicting claim from the body of the instant claims.  The Office gives no patentable weight to the words "of obtaining long sequence reads " in the preamble of conflicting claim 1.  As explained in Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,1305 (Fed. Cir. 1999):
If . . . the body of the claim fully and intrinsically sets forth the complete invention, including all of its limitations, and the preamble offers no distinct definition of any of the claimed invention's limitations, but rather merely states, for example, the purpose or intended use of the invention, then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.

The bodies of the instant claims and conflicting claims are identical.  The conflicting claim does not require any particular sequencing technique in the body of the claim.  Nor does the instant claim.  Thus, the conflicting claim preamble “merely states . . . the purpose or intended use of the invention” so that “the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.”  
	Even if the preamble limited the subject matter, yet “long read” is not defined; thus, it is a subjective term that can mean any length.  	
	Therefore, all other language being identical, claim 1 of the instant claims recites the same albumin subject matter, and the same generic sequencing step as the conflicting claims.
	In sum, the instant claims are rejected under Section 101 because they contain identical subject matter as the conflicting claims.

Prior Art
The closest prior art fails to teach or suggest the increased stability of DNBs on arrayed sequencing platforms.  Specifically, the specification discloses 
	The normal cPAL sequencing process in\Olves approximately 70 cycles. Coating the DNBs in a layer of partly denatured BSA in an automated process covered both the DNBs and the substrate surface and greatly improved stability of the arrayed DNBs against chemical and physical degradation. Without this coating, the quality of the probed DNB signal intensity and specificity completely degrades in less than 30 probe cycles. With this coating, DNB arrays have been subjected successfully to more than one hundred cycles of cPAL sequencing and display little or no degradation over 70 cycles.
	Individual DNBs of the array have been observed to be subject to some degree of spreading on the surface if exposed to the coating process directly after initial load. Addition of a rinse step and a subsequent wash step effecting DNB condensation before coating reduces the amount of spreading, prevents adjacent DNBs from contacting one another, and improves the quality of data produced by probing the DNBs

(paras. 0466-67).  The prior art teaches methods of applying albumins and PEG-alcohol to nucleic acids for various benefits (See Final Office Action, Parent Application No. 13/664,386, 03/01/2019).  The prior art does not teach or suggest the specific results recited above.

Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637